The offense is possessing beer in a dry area for the purpose of sale; the punishment, confinement in jail for thirty-five days.
Fred W. Winch, an inspector of the Texas Liquor Control Board, testified that on the 24th of June, 1940, he bought four cans of Schlitz Beer from the appellant, paying him twenty cents a can. It was agreed between the parties in open court that Scurry County was a dry area, and further that the beer it was alleged appellant possessed was intoxicating liquor. Appellant did not testify but entered a plea of guilty.
The complaint and information appear to be in proper form.
The evidence is sufficient to support the conviction.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.